Case 1:17-cv-03257-TWP-MPB Document 97-5 Filed 04/01/19 Page 1 of 5 PageID #: 691

                                 Richard A. McCorkle
     12                             July 11, 2018
                                                                            12
      ·1· · · ·care, including hospital care, is required for

      ·2· · · ·approved medical reasons, QCC will arrange for

      ·3· · · ·said care and be financially responsible but

      ·4· · · ·only up to cap of $30,000; correct?

      ·5· ·A· ·Correct.

      ·6· ·Q· ·So I have several questions when it comes to

      ·7· · · ·that.

      ·8· · · · · · Who determines that if it is for hospital

      ·9· · · ·care it is for an approved medical reason?

      10· ·A· ·That would be the medical group, the doctor, the

      11· · · ·nurses.

      12· ·Q· ·Well, there is only one full-time nurse?

      13· ·A· ·Right.

      14· ·Q· ·And there is only one doctor?

      15· ·A· ·Correct.

      16· ·Q· ·So what happens if the doctor is unavailable and

      17· · · ·the nurse is otherwise occupied?

      18· ·A· ·We would send them to the emergency room at

      19· · · ·Henry County Memorial Hospital.

      20· ·Q· ·And that would be the protocol that you would

      21· · · ·follow?

      22· ·A· ·Correct.

      23· ·Q· ·That didn't always occur that way, did it?

      24· · · · · · In other words, in every case involving

      25· · · ·care that was needed on an emergency basis,


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-5 Filed 04/01/19 Page 2 of 5 PageID #: 692

                                 Richard A. McCorkle
     13                             July 11, 2018
                                                                            13
      ·1· · · ·there were delays that occurred from time to

      ·2· · · ·time?

      ·3· ·A· ·Not to my knowledge, there wasn't.

      ·4· ·Q· ·After the $30,000 limit, there is a

      ·5· · · ·parenthetical sentence, "(Not to include

      ·6· · · ·services, testing, supplies and medications

      ·7· · · ·associated with the treatment of HIV/AIDS,

      ·8· · · ·Hepatitis, Multiple Sclerosis, Rabies,

      ·9· · · ·Sexually Transmitted Disease, Tuberculosis or

      10· · · ·complications thereof.)"

      11· · · · · · So what does that mean to you?

      12· ·A· ·Preexisting, that would be what I would assume

      13· · · ·that is, and I know we shouldn't assume, but

      14· · · ·that would be preexisting, if an individual has

      15· · · ·HIV, those kinds of things, it would be a

      16· · · ·preexisting ailment.· And then I am not sure

      17· · · ·that -- I know we end up being responsible for

      18· · · ·that treatment at the county level, but I am

      19· · · ·assuming that's what they are saying.

      20· ·Q· ·By the way, was there an infirmary at the jail

      21· · · ·in 2016?

      22· ·A· ·I have just a nurse's office.

      23· · · · · · (Plaintiff's Deposition Exhibit 3 was

      24· · · ·marked for identification.)

      25· ·Q· ·To briefly digress from that, I am going to hand


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-5 Filed 04/01/19 Page 3 of 5 PageID #: 693

                                 Richard A. McCorkle
     16                             July 11, 2018
                                                                            16
      ·1· ·A· ·I don't.

      ·2· ·Q· ·Do you know what in-service training they

      ·3· · · ·provided in 2015?

      ·4· ·A· ·I don't.

      ·5· ·Q· ·You'd defer pursuant to the contract of QCC for

      ·6· · · ·that?

      ·7· ·A· ·I do.

      ·8· ·Q· ·There is a fourth bullet point under "MANAGEMENT

      ·9· · · ·SERVICES," and that's, quote, Cost Containment,

      10· · · ·end quote.· What does that mean to you?

      11· ·A· ·They're trying to keep the costs down as best

      12· · · ·they can by using generic medications, those

      13· · · ·types of things.

      14· ·Q· ·Well, there are also other procedures that were

      15· · · ·available, such as asking the Court to discharge

      16· · · ·an inmate so that the inmate would bear the cost

      17· · · ·of hospitalizations as opposed to --

      18· ·A· ·Yes, sir.

      19· ·Q· ·-- QCC or the jail?

      20· ·A· ·Yes, sir.

      21· ·Q· ·Were staff instructed with regard to cost

      22· · · ·containment procedures?· By staff I am referring

      23· · · ·to jail staff.

      24· ·A· ·I never instructed them to do that.

      25· ·Q· ·Were jail staff ever instructed to or in ways to


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-5 Filed 04/01/19 Page 4 of 5 PageID #: 694

                                 Richard A. McCorkle
     17                             July 11, 2018
                                                                            17
      ·1· · · ·minimize cost and expenses to the jail?

      ·2· ·A· ·I never instructed them to do that, no.

      ·3· ·Q· ·You never instructed them to do that?

      ·4· ·A· ·No.

      ·5· ·Q· ·Do you know if others within the Sheriff's

      ·6· · · ·Department did?

      ·7· ·A· ·I do not.

      ·8· ·Q· ·And the cost to the Sheriff's Office per year

      ·9· · · ·for the QCC medical services was $182,000?· Look

      10· · · ·at page 7 under "COMPENSATION."

      11· ·A· ·182,000.

      12· ·Q· ·Under "COMPENSATION."

      13· ·A· ·Oh, yes.· Agreement for 182,000.

      14· ·Q· ·And this agreement kept renewing and I assume is

      15· · · ·still in force and effect?

      16· ·A· ·Yes, sir.

      17· ·Q· ·At the same premium level?

      18· ·A· ·I believe that's correct.· I would have to look

      19· · · ·at the new one, but I believe that's correct.

      20· ·Q· ·What was your understanding of how the jail

      21· · · ·staff, the correctional officers interacted with

      22· · · ·the QCC staff, which I believe is primarily a

      23· · · ·nurse and a full-time, Tara, and a part-time

      24· · · ·person?

      25· · · · · · MS. POLLACK:· What do you mean by how they


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 97-5 Filed 04/01/19 Page 5 of 5 PageID #: 695

                                 Richard A. McCorkle
     18                             July 11, 2018
                                                                            18
      ·1· · · ·interacted?

      ·2· · · · · · MR. ELBERGER:· How they worked together.

      ·3· ·A· ·Very well.· It was a good working relationship,

      ·4· · · ·as I understood.

      ·5· ·Q· ·Did you see or learn if there were any

      ·6· · · ·communication difficulties between the two at

      ·7· · · ·any point in time?

      ·8· ·A· ·No.

      ·9· ·Q· ·Preferably around the 2015/2016 calendar year.

      10· ·A· ·Not to my knowledge.· I don't remember anything

      11· · · ·specific that pops out.

      12· ·Q· ·Who are some of the, if any, subcontracting

      13· · · ·healthcare professionals that QCC entered into

      14· · · ·agreements with for the benefit of the Henry

      15· · · ·County Jail?

      16· ·A· ·I have no knowledge of any of that.

      17· ·Q· ·Look at page 8 under the subheading

      18· · · ·"SUBCONTRACTING."

      19· ·A· ·Page 8?

      20· ·Q· ·Yes.· Of Exhibit 2.

      21· ·A· ·"SUBCONTRACTING?"

      22· ·Q· ·Right.· I will let you read it to yourself

      23· · · ·first.

      24· · · · · · MR. HALBERT:· Can we go off the record for

      25· · · ·just two seconds?


                                  Connor Reporting                 317.236.6022
                               www.connorreporting.com                           YVer1f
